 1   GREGG D. ZUCKER, SBN 166692
        gregg@foundationlaw.com
 2
     FOUNDATION LAW GROUP LLP
 3   2049 Century Park East, Suite 2460
     Los Angeles, California 90067
 4
     Telephone: 310.979.7561
 5
     Attorneys for Plaintiff Michael Ho
 6
 7
                       UNITED STATES DISTRICT COURT FOR
 8
                     THE CENTRAL DISTRICT OF CALIFORNIA
 9
10
     MICHAEL HO, an individual                    CASE NO. 5:21-cv-339-PSG-SP
11
                  Plaintiff,
12                                                DISCOVERY MATTER
           v.
13
     MARATHON PATENT GROUP, INC., a               PROTECTIVE ORDER
14   Nevada corporation; and DOES 1-10
15                Defendants.                      Discovery Cutoff:        11/24/21
16                                                 Pretrial Conference:      2/18/22
                                                   Trial Date:                3/3/22
17
18
19
20 1.     PURPOSES AND LIMITATIONS
21        Disclosure and discovery procedures in this Action are likely to involve
22 production of confidential, proprietary, or private information by Parties and Non-
23 Parties to this Action for which special protection from public disclosure and from
24 use for any purpose other than prosecuting this litigation may be warranted. The
25 Parties acknowledge that this Order does not confer blanket protections on all
26 disclosures or responses to discovery and that the protection it affords from public
27 disclosure and use extends only to the limited information or items that are entitled to
28
                                                              STIPULATED PROTECTIVE ORDER
 1 confidential treatment under the applicable legal principles. The Parties further
 2 acknowledge, as set forth in Section 13.4, below, that this Protective Order does not
 3 entitle them to file Confidential Information under seal; Civil Local Rule 79-5 sets
 4 forth the procedures that must be followed and the standards that will be applied
 5 when a Party seeks permission from the court to file material under seal.
 6         2.     GOOD CAUSE STATEMENT
 7         This Action may involve trade secrets, other valuable research, development,
 8 commercial, financial, technical, and/or proprietary information, as well as private
 9 information of non-parties for which special protection from public disclosure and
10 from use for any purpose other than prosecution of this action is warranted. Such
11 confidential and proprietary materials and information may consist of, among other
12 things, confidential business or financial information, information regarding
13 confidential business practices, or other confidential research, development, or
14 commercial information (including information implicating privacy rights of third
15 parties), information otherwise generally unavailable to the public, or which may be
16 privileged or otherwise protected from disclosure under state or federal statutes,
17 court rules, case decisions, or common law. Accordingly, to expedite the flow of
18 information, to facilitate the prompt resolution of disputes over confidentiality of
19 discovery materials, to adequately protect information the parties are entitled to keep
20 confidential, to ensure that the parties are permitted reasonable necessary uses of
21 such material in preparation for and in the conduct of trial, to address their handling
22 at the end of the action, and serve the ends of justice, a protective order for such
23 information is justified in this matter. It is the intent of the parties that information
24 will not be designated as confidential for tactical reasons and that nothing be so
25 designated without a good faith belief that it has been maintained in a confidential,
26 non-public manner, and there is good cause why it should not be part of the public
27 record of this case.
28
                                                                STIPULATED PROTECTIVE ORDER
 1        3.     DEFINITIONS
 2        3.1    Challenging Party: A Party or Non-Party that challenges the
 3 designation of information or items under this Order.
 4        3.2    “CONFIDENTIAL” Information or Items: Information (regardless of
 5 how it is generated, stored or maintained) or tangible things that qualify for
 6 protection under Federal Rule of Civil Procedure 26(c).
 7        3.3    “HIGHLY-CONFIDENTIAL-ATTORNEYS’ EYES-ONLY”
 8 INFORMATION: Any “CONFIDENTIAL” Information that is so competitively
 9 sensitive or contains such highly personal or private information that it should be
10 restricted from disclosure to a Party in this Action or to a Non-Party.
11        3.4    Designating Party: A Party or Non-Party that designates information or
12 items that it produces in disclosures or in responses to discovery as
13 “CONFIDENTIAL” or “HIGHLY-CONFIDENTIAL-ATTORNEYS’ EYES-ONLY
14 INFORMATION.”
15        3.5    Disclosure or Discovery Material: All items or information, regardless
16 of the medium or manner in which it is generated, stored, or maintained (including,
17 among other things, testimony, transcripts, and tangible things), that are produced or
18 generated in disclosures or responses to discovery in this Action.
19        3.6    Expert: A person with specialized knowledge or experience in a matter
20 pertinent to the Action who has been retained by a Party or its counsel to serve as an
21 expert witness or as a consultant in this Action.
22        3.7    House Counsel: Attorneys who are employees of a party to this Action
23 and their staff. House Counsel does not include Outside Counsel of Record or any
24 other outside counsel.
25        3.8    Non-Party: Any natural person, partnership, corporation, association, or
26 other legal entity not named as a Party to this Action.
27        3.9    Outside Counsel of Record: Attorneys who are not employees of a
28 party to this Action but are retained to represent or advise a party to this Action and
                                                              STIPULATED PROTECTIVE ORDER
 1 have appeared in this Action on behalf of that party or are affiliated with a law firm
 2 which has appeared on behalf of that party (as well as their support staff).
 3         3.10 Party: Any party to this Action, including all of its officers, directors,
 4 employees, consultants, retained experts, and Outside Counsel of Record (and their
 5 support staffs).
 6         3.11 Producing Party: A Party or Non-Party that produces Disclosure or
 7 Discovery Material in this Action.
 8         3.12 Professional Vendors: Persons or entities that provide litigation support
 9 services (e.g., photocopying, videotaping, translating, preparing exhibits or
10 demonstrations, and organizing, storing, or retrieving data in any form or medium)
11 and their employees and subcontractors.
12         3.13 Protected Material: Any Disclosure or Discovery Material that is
13 designated as “CONFIDENTIAL” or “HIGHLY-CONFIDENTIAL-ATTORNEYS’
14 EYES-ONLY INFORMATION.”
15         3.14 Receiving Party: A Party that receives Disclosure or Discovery
16 Material from a Producing Party.
17         3.15 Action: This Action shall refer to the matter of Michael Ho v. Marathon
18 Patent Group, Inc., Case No. 5:21-cv-00339 PSG (SPx), currently pending before
19 Judge Philip S. Gutierrez in the United States District Court for the Central District
20 of California, including any related discovery, pre-trial, post-trial or appellate
21 proceedings.
22         4.     SCOPE
23         4.1    The protections conferred by this Stipulation and Order cover not only
24 Protected Material (as defined above), but also (1) any information copied or
25 extracted from Protected Material; (2) all copies, excerpts, summaries, or
26 compilations of Protected Material; and (3) any testimony, conversations, or
27 presentations by Parties or their Counsel that might reveal Protected Material.
28         4.2    Any use of Protected Material at trial shall be governed by the orders of
                                                               STIPULATED PROTECTIVE ORDER
 1 the trial judge. This Order does not govern the use of Protected Material at trial.
 2 Once a case proceeds to trial, all of the information that was designated as
 3 confidential or maintained pursuant to this Protective Order becomes public and will
 4 be presumptively available to all members of the public, including the press, unless
 5 compelling reasons supported by specific factual findings to proceed otherwise are
 6 made to the trial judge in advance of the trial. See Kamakana v. City and County of
 7 Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
 8 showing for sealing documents produced in discovery from “compelling reasons”
 9 standard when merits-related documents are part of court record). Accordingly, the
10 terms of this Protective Order do not extend beyond the commencement of the trial.
11        5.     DURATION
12        Even after final disposition of this Action, the confidentiality obligations
13 imposed by this Order shall remain in effect until a Designating Party agrees
14 otherwise in writing or a court order otherwise directs. Final disposition shall be
15 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
16 or without prejudice; and (2) final judgment herein after the completion and
17 exhaustion of all appeals, re-hearings, remands, trials, or reviews of this Action,
18 including the time limits for filing any motions or applications for extension of time
19 pursuant to applicable law.
20        6.     DESIGNATING PROTECTED MATERIAL
21        6.1    Exercise of Restraint and Care in Designating Material for Protection.
22        Each Party or Non-Party that designates information or items for protection
23 under this Order must take care to limit any such designation to specific material that
24 qualifies under the appropriate standards. The Designating Party must designate for
25 protection only those parts of material, documents, items, or oral or written
26 communications that qualify, so that other portions of the material, documents, items,
27 or communications for which protection is not warranted are not swept unjustifiably
28 within the ambit of this Order.
                                                              STIPULATED PROTECTIVE ORDER
 1        Designations that are shown to be clearly unjustified or that have been made
 2 for an improper purpose (e.g., to unnecessarily encumber the case development
 3 process or to impose unnecessary expenses and burdens on other parties) may expose
 4 the Designating Party to sanctions.
 5        If it comes to a Designating Party’s attention that information or items that it
 6 designated for protection do not qualify for protection, that Designating Party must
 7 promptly notify all other Parties that it is withdrawing the mistaken designation.
 8        6.2    Manner and Timing of Designations. Except as otherwise provided in
 9 this Order (see, e.g., second paragraph of section 6.2(a) below), or as otherwise
10 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
11 under this Order must be clearly so designated before the material is disclosed or
12 produced.
13        Designation in conformity with this Order requires:
14        (a)    for information in documentary form (e.g., paper or electronic
15 documents, but excluding transcripts of depositions or other pretrial or trial
16 proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
17 “HIGHLY-CONFIDENTIAL-ATTORNEYS’ EYES-ONLY INFORMATION” to
18 each page that contains protected material. If only a portion or portions of the
19 material on a page qualifies for protection, the Producing Party also must clearly
20 identify the protected portion(s) (e.g., by making appropriate markings in the
21 margins).
22        A Party or Non-Party that makes original documents or materials available for
23 inspection need not designate them for protection until after the inspecting Party has
24 indicated which material it would like copied and produced. During the inspection
25 and before the designation, all of the material made available for inspection shall be
26 deemed “CONFIDENTIAL” or “HIGHLY-CONFIDENTIAL-ATTORNEYS’
27 EYES-ONLY INFORMATION.” After the inspecting Party has identified the
28 documents it wants copied and produced, the Producing Party must determine which
                                                              STIPULATED PROTECTIVE ORDER
 1 documents, or portions thereof, qualify for protection under this Order. Then, before
 2 producing the specified documents, the Producing Party must affix the
 3 “CONFIDENTIAL” or “HIGHLY-CONFIDENTIAL-ATTORNEYS’ EYES-ONLY
 4 INFORMATION” legend to each page that contains Protected Material. If only a
 5 portion or portions of the material on a page qualifies for protection, the Producing
 6 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 7 markings in the margins).
 8        (b)    for testimony given in depositions or in other pretrial or trial
 9 proceedings, that the Designating Party identify all protected testimony within fifteen
10 business days of the receipt of any transcribed recording, whether in hearing,
11 deposition, or other proceeding in this Action.
12        (c)    for information produced in some form other than documentary and for
13 any other tangible items, that the Producing Party affix in a prominent place on the
14 exterior of the container or containers in which the information or item is stored the
15 legend “CONFIDENTIAL” or “HIGHLY-CONFIDENTIAL-ATTORNEYS’ EYES-
16 ONLY INFORMATION.” If only a portion or portions of the information or item
17 warrant protection, the Producing Party, to the extent practicable, shall identify the
18 protected portion(s).
19        6.3    Inadvertent Failures to Designate. If timely corrected, within fifteen
20 (15) business days of discovery that CONFIDENTIAL OR “HIGHLY-
21 CONFIDENTIAL-ATTORNEYS’ EYES-ONLY INFORMATION” had been
22 inadvertently produced, an inadvertent failure to designate qualified information or
23 items does not, standing alone, waive the Designating Party’s right to secure
24 protection under this Order for such material. Upon timely correction of a
25 designation, the Receiving Party must make reasonable efforts to assure that the
26 material is treated in accordance with the provisions of this Order.
27        7.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
28        7.1    Timing of Challenges. Any Party or Non-Party may challenge a
                                                               STIPULATED PROTECTIVE ORDER
 1 designation of confidentiality at any time.
 2         7.2   Meet and Confer. The Challenging Party shall initiate the dispute
 3 resolution process under Local Rule 37-1 et seq.
 4         7.3   Joint Stipulation. Any challenge submitted to the Court shall be via a
 5 joint stipulation pursuant to Local Rule 37-2.
 6         7.4   Judicial Intervention. If the Parties cannot resolve a challenge without
 7 court intervention, the Designating Party shall file and serve a motion to retain
 8 confidentiality under Civil Local Rule 37 (and in compliance with Civil Local Rule
 9 79-5, if applicable) within 30 days of the initial notice of challenge or within 14 days
10 of the parties agreeing that the meet and confer process will not resolve their dispute.
11 Each such motion must be accompanied by a competent declaration affirming that
12 the movant has complied with the meet and confer requirements imposed in the
13 preceding paragraph. In addition, the Challenging Party may file a motion
14 challenging a confidentiality designation at any time if there is good cause for doing
15 so, including a challenge to the designation of a deposition transcript or any portions
16 thereof. Any motion brought pursuant to this provision must be accompanied by a
17 competent declaration affirming that the movant has complied with the meet and
18 confer requirements imposed by the preceding paragraph.
19         7.5   The burden of persuasion in any such challenge proceeding shall be on
20 the Designating Party. Frivolous challenges, and those made for an improper purpose
21 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
22 expose the Challenging Party to sanctions. Unless the Designating Party has waived
23 the confidentiality designation by failing to file a motion to retain confidentiality as
24 described above, all parties shall continue to afford the material in question the level
25 of protection to which it is entitled under the Producing Party’s designation until the
26 court rules on the challenge.
27         8.    ACCESS TO AND USE OF PROTECTED MATERIAL
28         8.1   Basic Principles. A Receiving Party may use Protected Material that is
                                                               STIPULATED PROTECTIVE ORDER
 1 disclosed or produced by another Party or by a Non-Party in connection with this
 2 case only for prosecuting, defending, or attempting to settle this Action. Such
 3 Protected Material may be disclosed only to the categories of persons and under the
 4 conditions described in this Order. When the Action has been terminated, a
 5 Receiving Party must comply with the provisions of section 14 below (FINAL
 6 DISPOSITION).
 7        Protected Material must be stored and maintained by a Receiving Party at a
 8 location and in a secure manner that ensures that access is limited to the persons
 9 authorized under this Order.
10        8.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
11 otherwise ordered by the court or permitted in writing by the Designating Party, a
12 Receiving Party may disclose any information or item designated
13 “CONFIDENTIAL” only to:
14        (a)   the Receiving Party’s Outside Counsel of Record in this Action, as well
15 as employees of said Outside Counsel of Record to whom it is reasonably necessary
16 to disclose the information for this Action and who have signed the
17 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A;
18        (b)   the Receiving Party as well as the agents, officers, directors, and
19 employees (including House Counsel) of the Receiving Party to whom disclosure is
20 reasonably necessary for this Action and who have signed the “Acknowledgment and
21 Agreement to Be Bound” (Exhibit A);
22        (c)   Experts (as defined in this Order) of the Receiving Party to whom
23 disclosure is reasonably necessary for this Action and who have signed the
24 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25        (d)   the court and its personnel;
26        (e)   court reporters and their staff;
27        (f)   professional jury or trial consultants, mock jurors, and Professional
28 Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                             STIPULATED PROTECTIVE ORDER
 1 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 2        (g)    during their depositions, witnesses, and attorneys for witnesses, in the
 3 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 4 requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
 5 not be permitted to keep any confidential information unless they sign the
 6 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 7 agreed by the Designating Party or ordered by the court. Pages of transcribed
 8 deposition testimony or exhibits to depositions that reveal Protected Material may be
 9 separately bound by the court reporter and may not be disclosed to anyone except as
10 permitted under this Stipulated Protective Order;
11        (h)    the author or recipient of a document containing the information or a
12 custodian or other person who otherwise possessed or knew the information; and
13        (i)    any mediator or settlement officer, and their supporting personnel,
14 mutually agreed upon by any of the parties engaged in settlement discussions in this
15 Action.
16        8.3    Omitted.
17        8.4    Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
18 ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
19 writing by the Designating Party, a Receiving Party may disclose any information or
20 item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
21 to those who are listed in Section 8.2 above, other than 8.2(b).
22        9.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
23 PRODUCED IN OTHER LITIGATION.
24        If a Party is served with a subpoena or a court order issued in other litigation
25 that compels disclosure of any information or items designated in this Action as
26 “CONFIDENTIAL” or “HIGHLY-CONFIDENTIAL-ATTORNEYS’ EYES-ONLY
27 INFORMATION” that Party must:
28        (a)    promptly notify in writing the Designating Party. Such notification shall
                                                              STIPULATED PROTECTIVE ORDER
 1 include a copy of the subpoena or court order;
 2        (b)    promptly notify in writing the party who caused the subpoena or order
 3 to issue in the other litigation that some or all of the material covered by the
 4 subpoena or order is subject to this Protective Order. Such notification shall include a
 5 copy of this Stipulated Protective Order; and
 6        (c)    cooperate with respect to all reasonable procedures sought to be pursued
 7 by the Designating Party whose Protected Material may be affected.
 8        If the Designating Party timely seeks a protective order, the Party served with
 9 the subpoena or court order shall not produce any information designated in this
10 Action as “CONFIDENTIAL” or “HIGHLY-CONFIDENTIAL-ATTORNEYS’
11 EYES-ONLY INFORMATION” before a determination by the court from which the
12 subpoena or order issued, unless the Party has obtained the Designating Party’s
13 permission. The Designating Party shall bear the burden and expense of seeking
14 protection in that court of its confidential material – and nothing in these provisions
15 should be construed as authorizing or encouraging a Receiving Party in this Action to
16 disobey a lawful directive from another court.
17        10.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
18 PRODUCED IN THIS ACTION
19        The terms of this Order are applicable to information produced by a Non-Party
20 in this Action and designated as “CONFIDENTIAL” or “HIGHLY-
21 CONFIDENTIAL-ATTORNEYS’ EYES-ONLY INFORMATION”. Such
22 information produced by Non-Parties in connection with this Action is protected by
23 the remedies and relief provided by this Order. Nothing in these provisions should be
24 construed as prohibiting a Non-Party from seeking additional protections.
25        In the event that a Party is required, by a valid discovery request, to produce a
26 Non-Party’s confidential information in its possession, and the Party is subject to an
27 agreement with the Non-Party not to produce the Non-Party’s confidential
28 information, then the Party shall:
                                                               STIPULATED PROTECTIVE ORDER
 1        (a) promptly notify in writing the Requesting Party and the Non-Party that
 2 some or all of the information requested is subject to a confidentiality agreement
 3 with a Non-Party;
 4        (b) promptly provide the Non-Party with a copy of the Stipulated Protective
 5 Order in this Action, the relevant discovery request(s), and a reasonably specific
 6 description of the information requested; and
 7        (c) make the information requested available for inspection by the Non-Party.
 8        If the Non-Party fails to seek a protective order from this court within 14 days
 9 of receiving the notice and accompanying information, the Receiving Party may
10 produce the Non-Party’s confidential information responsive to the discovery
11 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
12 not produce any information in its possession or control that is subject to the
13 confidentiality agreement with the Non-Party before a determination by the court.
14 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
15 of seeking protection in this court of its Protected Material.
16        11.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
18 Protected Material to any person or in any circumstance not authorized under this
19 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
20 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
21 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
22 persons to whom unauthorized disclosures were made of all the terms of this Order,
23 and (d) request such person or persons to execute the “Acknowledgment and
24 Agreement to Be Bound” that is attached hereto as Exhibit A.
25        12.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
26 PROTECTED MATERIAL
27        When a Producing Party gives notice to Receiving Parties that certain
28 inadvertently produced material is subject to a claim of privilege or other protection,
                                                              STIPULATED PROTECTIVE ORDER
 1 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 2 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 3 may be established in an e-discovery order that provides for production without prior
 4 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 5 parties reach an agreement on the effect of disclosure of a communication or
 6 information covered by the attorney-client privilege or work product protection, the
 7 parties may incorporate their agreement in the stipulated protective order submitted
 8 to the court.
 9        13.      MISCELLANEOUS
10        13.1 Right to Further Relief. Nothing in this Order abridges the right of any
11 person to seek its modification by the Court in the future.
12        13.2 Amendment. This Order may not be amended without agreement of
13 Counsel for all Parties in the form of written stipulation filed with the Court or by an
14 order of the Court after a duly noticed motion.
15        13.3 Right to Assert Other Objections. By stipulating to the entry of this
16 Protective Order no Party waives any right it otherwise would have to object to
17 disclosing or producing any information or item on any ground not addressed in this
18 Stipulated Protective Order. Similarly, no Party waives any right to object on any
19 ground to use in evidence of any of the material covered by this Protective Order.
20        13.4 Filing Protected Material. A Party that seeks to file under seal any
21 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
22 only be filed under seal pursuant to a court order authorizing the sealing of the
23 specific Protected Material at issue. If a Party’s request to file Protected Material
24 under seal is denied by the court, then the Receiving Party may file the information
25 in the public record unless otherwise instructed by the court.
26        14.      FINAL DISPOSITION
27        After the final disposition of this Action, as defined in paragraph 4, within 60
28 days of a written request by the Designating Party, each Receiving Party must return
                                                               STIPULATED PROTECTIVE ORDER
 1 all Protected Material to the Producing Party or destroy such material. As used in this
 2 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 3 summaries, and any other format reproducing or capturing any of the Protected
 4 Material. Whether the Protected Material is returned or destroyed, the Receiving
 5 Party must submit a written certification to the Producing Party (and, if not the same
 6 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 7 (by category, where appropriate) all the Protected Material that was returned or
 8 destroyed and (2) affirms that the Receiving Party has not retained any copies,
 9 abstracts, compilations, summaries or any other format reproducing or capturing any
10 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
11 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
12 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
13 reports, attorney work product, and consultant and expert work product, even if such
14 materials contain Protected Material. Any such archival copies that contain or
15 constitute Protected Material remain subject to this protective Order as set forth in
16 Section 5 (DURATION).
17        15.    VIOLATION
18        Any violation of this Order may be punished by appropriate measures
19 including, without limitation, contempt proceedings and/or monetary sanctions.
20
21        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED
22
23 Dated: June 23, 2021
                                           The Honorable Sheri Pym
24                                         United States Magistrate Judge
25
26
27
28
                                                              STIPULATED PROTECTIVE ORDER
 1
 2                             EXHIBIT A
 3              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 4
 5         I,                               [print or type full name], of

 6                [print or type full address], declare under penalty of perjury that I have

 7 read in its entirety and understand the Stipulated Protective Order that was issued by
 8 the United States District Court for the Central District of California on [DATE] in
 9 the case of Michael Ho v. Marathon Patent Group, Inc., Case No. 5:21-cv-00339
10 PSG (SPx). I agree to comply with and to be bound by all the terms of this
11 Stipulated Protective Order and I understand and acknowledge that failure to so
12 comply could expose me to sanctions and punishment in the nature of contempt. I
13 solemnly promise that I will not disclose in any manner any information or item that
14 is subject to this Stipulated Protective Order to any person or entity except in strict
15 compliance with the provisions of this Order.
16      I further agree to submit to the jurisdiction of the United States District Court

17 for the Central District of California for the purpose of enforcing the terms of this
18 Stipulated Protective Order, even if such enforcement proceedings occur after
19 termination of this Action. I hereby appoint                            [print or type

20 full name] of                                [print or type full address and telephone

21 number] as my California agent for service of process in connection with this Action
22 or any proceedings related to enforcement of this Stipulated Protective Order.
23 Date:
24 City and State where sworn and signed:
25 Printed Name:
26 Signature:
27
28
                                                               STIPULATED PROTECTIVE ORDER
